Title: To George Washington from Major General William Phillips, 2 June 1780
From: Phillips, William
To: Washington, George



Sir
New York June 2nd 1780

I have the honour to inclose for your Excellency’s perusal the copy of a letter I have this day written to Major Skinner your Deputy Commissary General of Prisoners.
I conclude not to trouble you, Sir, with a long letter upon the

occasion, as I hope the inclosed will be sufficiently explanatory of my wishes upon the several subjects contained in it, trusting at the same time that they will meet with Your Excellency’s concurrence and approbation. I have the honour to be, Sir, with great personal respect, Your Excellency’s most obedient and most humble servant

W. Phillips

